DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14 and 30) in the reply filed on 10/12/2021 is acknowledged.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 14, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egle et al. (US 2009/0259187; hereafter Egle).

In regard to claim 2, Egle discloses wherein the catheter compartment is an extension of the access port device (see Figures 1-5) and comprises a peripheral wall (17) running along a portion of an exterior edge of a bottom of the access port device.
In regard to claim 3, Egle discloses wherein the catheter compartment further comprises a base (10) (see at least Figure 5).
In regard to claim 4, Egle discloses wherein the catheter compartment is separate from the access port device and is secured to the access port device (see Figures 3-4; 8/9 can separate from 10).
In regard to claim 6, Egle discloses further comprising a biocompatible flange or skirt (10) extending radially from the access port device to provide a surface area for suturing the access port system to a patient (see par. [0045]).
In regard to claim 7, Egle discloses an access port device for implantation in a subject, the access port device comprising: (a) a housing (8); (b) a septum (7); (c) a fluid reservoir (6); (d) a connection ring (see rings at end of catheter 2; see Figure 3 and par. [0031]); and (e) a catheter compartment (compartment containing catheter 2), 
In regard to claim 8, Egle discloses wherein the catheter compartment is an extension of the housing  (see Figures 1-5)and comprises a peripheral wall (17 and 10) running along a portion of an exterior edge of a bottom of the access port housing with an opening (see Figure 1; opening where catheter 2 extends from) located under the connection ring (see Figure 3; the connection ring is above the identified opening).
In regard to claim 9, Egle discloses wherein the catheter compartment further comprises a base (10).
In regard to claim 10, Egle discloses wherein the catheter compartment is separate from and secured to the access port device (see Figures 3-4; 8/9 can separate from 10).
In regard to claim 14, Egle discloses wherein the access port device further comprises a biocompatible flange or skirt (10) extending radially from the housing, which provides a greater surface area for suturing the access port device to a patient (see par. [0045]).
In regard to claim 30, Egle discloses wherein the access port device further comprises two or more partial biocompatible flange or skirt (10 and 29) extending .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Egle in view Houde et al (US 2017/0095654; hereafter Houde).
In regard to claim 5, Egle describe the access port device of claim 4, wherein the catheter compartment is secured to the access port device with a biocompatible material in a shape of a sleeve or sock (10/9, FIGS. 2-5; see par. [0035,[0029]-[0032]), but fails to explicitly disclose stretchable.

In similar art, Houde describes a two part access port device which comprises stretchable external sleeve component for mating circumferential extensions in circumferential groove (see FIG. 7, see par. [0068],[0070]-[0073)).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to replace the vertical channels design with a stretchable housing design as disclosed by Houde, so as to reduce manufacturing tolerances required and provide extra holding strength by the external/internal resiliency of the parts.
In regard to claim 11, Egle describe the access port device of claim 10, wherein the catheter compartment is secured to the access port device with a biocompatible material in a shape of a sleeve or sock (10/9, FIGS. 2-5; see par. [0035,[0029]-[0032]), the sleeve or sock having an opening located over a posterior end of the access port device to avoid obstructing the connection ring and the catheter (see top opening of 10, FIGS. 3-5), but fails to describe stretchable.
Egle describes the sleeve comprises vertical channels which lead projections into a circumferential groove for rotation, with a portion of said groove comprising a stretchable component (see par. [0035]: see snap).
In similar art, Houde describes a two part access port device which comprises stretchable external sleeve component for mating circumferential extensions in circumferential groove (see FIG. 7, see par. (0068),[0070]-[0073)). 

In regard to claim 12, Egle describe the access port device of claim 7, wherein the catheter compartment is part of a  biocompatible sleeve that envelopes the housing of the access port device (10/9 envelopes 8, FIGS. 2-5; see par. [0035,[0029]-[0032]) and has an opening located over a posterior end of the access port device to avoid obstructing the connection ring and the catheter (see top opening of 10, FIGS. 3-5), but fails to describe stretchable.
Egle describes the sleeve comprises vertical channels which lead projections into a circumferential groove for rotation, with a portion of said groove comprising a stretchable component (see par. [0035]: see snap).
In similar art, Houde describes a two part access port device which comprises stretchable external sleeve component for mating circumferential extensions in circumferential groove (see FIG. 7, par. [0068],[0070]-[0073)).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to replace the vertical channels design with a stretchable housing design as disclosed by Houde, so as to reduce manufacturing tolerances required and provide extra holding strength by the external/internal resiliency of the parts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/           Primary Examiner, Art Unit 3783